DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-5, 8-9, 11-15, 18, 19, and 21-27 are pending.  Claims 1-5, 8-9, 11-15, 18, 19, and 21-27 are rejected herein.  This is a Final Rejection as necessitated by the amendment and arguments (hereinafter “the Response”) dated 9/2/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 9, 21-25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEMMO (US Pat. 2008/0182340, hereinafter LEMMO340) in view of LEMMO (US Pub. 2010/0011889, hereinafter LEMMO889), BRASSARD et al. (US Pub. 2010/0011889), and CERRA et al. (US Pub. 2014/0273268).
Regarding claims 1, 23, and 27:  LEMMO340 discloses:  A method for automatic sampling (FIG. 1, 51), using an autosampler (FIG. 1, para. 13) comprising: providing an autosampler comprising: a sampler (22) that is reciprocatable in a vertical direction (arrows indicate control system 20; para. 116), the sampler comprising a cannula (24) that defines filling spaces via the positioning of a cannula plunger to a fixed position (para. 89) in the cannula (for powder in para. 120; it is inherent that the movement of plunger 23 will define the space at the end of the cannula), in which the cannula plunger (23) is displaceably arranged for opening and emptying the filling space of the cannula (shown in FIG. 51), the cannula comprising a free lower end having a tip with a shape that corresponds to a bottom surface of a sample container (FIG. 1 shows that they are both flat.), wherein the tip comprises a continuous peripheral edge that completely encircles an opening of the cannula (FIG. 50 shows a close-up of the tips showing their encircling peripheral edges.), wherein the cannula plunger is lifter to define the filling space (To set the plunger in constant displacement mode as discussed in para. 89, the plunger may have to move upwards or downwards depending on its previous position.); and a movable holding arm configured to hold the sampler (Shown unlabeled in FIG. 20.  Arm holding sampler 22 in FIG. 1 is movable by control system 20 as indicated by arrows in FIG. 1.); the movable holding arm being the movable holding arm of the autosamplers which is vertically movable (Arrows at 20 in FIG. 1 show vertical movement.) positioning the sampler over the sample container (Step 1 in FIG. 51), the sample container comprising a granular material (powder 28 in para. 120); and introducing a quantity of the granular material from the sample container into the filling space of the cannula by reciprocating the sampler along a generally vertical axis (Steps 2 and 3), using the movable holding arm of the automatic sampling unit (By using “benchtop” assembly in FIG. 20; para. 142), such that an entirety of the continuous peripheral edge of the tip of the cannula, with the plunger in the fixed position (para. 89) is pushed into contact against a bottom surface of the sample container (para. 17) for sampling the filling space without movement of the plunger in the cannula (“constant plunger displacement mode” in para. 89) using a predetermined pressure (para. 12, 18, 24), while the plunger remains fixed (para. 89), wherein: movement of the sample container relative to the sampler is controlled such that pressing forces of the lower end of the cannula against the bottom surface of the sample container during introduction of a sample into the filling space of the cannula is adjusted and limited by the autosampler (para. 12, 18, and 24); grains of the granular material have an average grain size of between 10 µm and 500 µm (para. 105); a diameter of the cannula is selected to be between 0.4 and 2.0 mm (table after para. 86) such that adhesion forces of the grains of the granular material to one another and to an inner wall of the cannula are greater than the forces of gravity, such that granular material introduced into the cannula does not fall out, but can be dispensed only when a thrust of the cannula plunger is applied (Para. 168-173 describe the process shown in FIG. 51 by which the powder is compressed and then ejected by rod 54.); the predetermined pressure is set by means of a pressure limiter associated with the sampler or with the sample container (para. 12, 18, 24); the pressure limiter is a supplementary module to the autosampler (This is a statement as to how structures are classified and does not limit the structure of the apparatus.), the pressure limiter comprises a force meter (para. 12, 18, 24), which measures a pressing force executed on the lower end of the cannula, which force can be executed to introduce granular material into the filling space of the cannula (para. 12, 18, 24); the movable holding arm acts on the sampler such that the cannula performs an action pattern in the sample container being carried out in a force-feeding manner by which granular material is pressed upwards into the cannula filling space up to a selectable filling height (FIG. 51 shows the action pattern.  The force-feeding manner is discussed in para. 12, 18, 24.  Para. 167 discusses the “fill height” by adjusting the plunger.).
LEMMO340 appears to show cross slides in FIG. 38, but the figure is not clear and is not discussed in the specification.  LEMMO340 only states that motorized and/or pneumatic motion control systems are known in para. 116 and 117.
CERRA however explicitly shows cross slides (arm 62 crossed with the arm that holds rails 64) in FIG. 1 as the movement mechanism for his automatic sampler.  With the sampler (tool engagement and drive device 50) being vertically movable and located on the end of a cross slide (FIG. 1; para. 61).
One skilled in the art at the time the application was effectively filed would be motivated to use the cross slides of CERRA as the motion control system mentioned in para. 116-117 of LEMMO340 because it provides the needed three dimensional motion control system required by the device of LEMMO340 (para. 116-117 of LEMMO).
Although the motion system 20 of LEMMO340 is capable of being moved repeatedly up and down so that it can used for repeated pushing, he does not explicitly disclose this motion in a single sampling operation.
LEMMO889 however does teach that “repetition of the barrel pushing process can be used to compact or compress the sampled powder 160, as needed or desired” (para. 120).  LEMMO889 also teaches force-feedback and constant pressure operation (para. 120) of his powder sampling device (abstract).  LEMMO889 also teaches that the pressure limiter comprises a coil spring having a longitudinal axis that is in alignment with a longitudinal axis of the cannula (Spring 34 in FIG. 3 compresses during pushing as taught in para. 121.).  LEMMO889 also teaches that the space 60 at the end of the cannula is adjustable for sampling different amounts of powder (para. 71, 76, 96).
One skilled in the art at the time the application was effectively filed would be motivated to use the pulsatory pushing of LEMMO889 with the force-feedback comprising the spring of LEMMO889 on the sampler of LEMMO340 because different powders behave differently and the repetition of pushing can “compact or compress the sampled powder 160 as needed or desired” (para. 120 of LEMMO889.)  Please note that LEMMO340 also teaches a spring (57 in FIGS. 3, 5) in the sampler but does not elaborate further.
The combination of LEMMO340 and LEMMO889 does not teach that the pressure limiter provides a spring-loaded support of the sample container in the direction of movement of the cannula and is configured to control the movement of the sample container.
BRASSARD however does teach a spring (3 in FIG. 2A) to support his sample container (1) and control the movement of the sample container (para. 28, 49).  Please note also that the compensation elements (e.g. spring) of BRASSARD can be on the removal unit/sampler as well as on the vessel (para. 37).  FIG. 3 shows the springs inserted into the socket of sleeve 6.  If used to control the movement of the sample container of LEMMO340, the cannula of LEMMO340 would be filled in a deflected range of the coil spring, thus meeting the limitations of claim 23.
One skilled in the art at the time the application was effectively filed would be motivated to have the compensating spring element of LEMMO340 as modified by LEMMO889 located on the container as taught by BRASSARD to make the sampler smaller and less bulky for the kind of small movements needed in FIG. 20 of LEMMO340 (The microwells are spaced very close together.).  Furthermore, having the spring on the container as opposed to the sampler constitutes “Simple Substitution of One Known Element for Another to Obtain Predictable Results” (see MPEP 2143 B).  In the present case the known elements are a compensating spring on the container (known from BRASSARD) being substituted for a compensating spring on the sampler (known from BRASSARD and LEMMO889) with the predictable results being that force/pressure is sensed as taught by both BRASSARD and LEMMO889 and the spring compresses during sampling allowing the operation to stop when a certain force/pressure is reached as taught by both BRASSARD and LEMMO889.  The springs of BRASSARD would fit into the bottom of the tray (81) in FIG. 14 of LEMMO340.
Regarding claim 2:  LEMMO340 discloses:  vibrating or shaking the sample container (para. 10).
Regarding claim 3:  LEMMO340 discloses:  moving a slider (54A in FIGS. 3 and 5) that is engaged with the cannula plunger to move the plunger in the cannula between a lower position in which the cannula plunger reaches the lower end of the cannula and an upper portion which defines a selectable height of the filling space (para. 128, 167).
Regarding claim 4:  LEMMO340 discloses:  depressing the cannula plunger to push the granular material from within the filling space (step 6 in FIG. 51).
Regarding claim 5:  LEMMO340 discloses: the sampler is attached to a vertically displaceable holding arm (arrows in FIG. 1 denoting the motion control system 20.  Arm is best seen in FIG. 20.)
Regarding claim 8:  LEMMO340 discloses: the bottom surface of the sample container defines a recess (Para. 165 discloses many different vessels.  The vial 26 in FIG. 51 has a bottom surface that defines a recess.)
Regarding claim 9:  LEMMO340 discloses: the movable holding arm is configured to push the cannula in a vertical direction that coincides with an axis of the cannula (This movement is indicated by the arrows in FIG. 1 and shown in FIG. 51.).
Regarding claim 21:  LEMMO340 discloses: when the predetermined pressure is reached, a downward movement of the cannula is stopped (para. 24).
Regarding claim 22:  LEMMO340 discloses: a socket (shown at the bottom of the tray in FIG. 14) of a sample tray (holder 30 in FIG. 14) that holds the sample container.
The coil spring has been discussed in the rejection of claim 1 as taught by BRASSARD and would be located in the socket of the tray shown in FIG. 14 if used with the invention of LEMMO340.
Regarding claim 24:  LEMMO340 discloses: piercing a septum (85 in FIG. 14) that closes the sampling container using the lower end of the cannula prior to pressing the quantity of the granular material from the sample container into the filling space of the cannula (para. 140).
Regarding claim 25:  LEMMO340 discloses: vibrating or shaking the sample container to move the granular material downward within the sample container (para. 10).
Claim(s) 11-15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEMMO340 in view of LEMMO889 and CERRA.
Regarding claim 11:  LEMMO340 discloses:  A method for automatic sampling (FIG. 1, 51), comprising: providing an autosampler comprising: a sampler (22) that is reciprocatable in a vertical direction (arrows indicate control system 20; para. 116), the sampler comprising a cannula (24) that defines filling spaces via the positioning of a cannula plunger in the cannula (for powder in para. 120; it is inherent that the movement of plunger 23 will define the space at the end of the cannula) to a fixed position (“constant plunger displacement mode” in para. 89) in which the cannula plunger is displaceably arranged for opening and emptying the filling space of the cannula (shown in FIG. 51), the cannula comprising a free lower end having a tip with a shape that corresponds to a bottom surface of a sample container (FIG. 1 shows they are both flat.), wherein the tip comprises a continuous peripheral edge that completely encircles an opening of the cannula (FIG. 50 shows a close-up of the tips showing their encircling peripheral edges.), wherein the cannula plunger is lifted to define the filling space (To operate in constant displacement mode as discussed in para. 89 the plunger may need to be raised or lowered depending on its previous position.); and a movable holding arm configured to hold the sampler, the movable holding arm being vertically movable (Shown unlabeled in FIG. 20.  Arm holding sampler 22 in FIG. 1 is movable by control system 20 as indicated by arrows in FIG. 1.); positioning the sampler over the sample container (step 1 in FIG. 51), the sample container comprising a granular material (powder 28 in para. 120); and introducing granular material from the sample container into the filling space of the cannula by reciprocating the sampler along a generally vertical axis (steps 2 and 3) such that the tip of the cannula is pushed into contact against a bottom surface of the sample container (para. 17) where the plunger is in a fixed position for collecting a sample from the quantity of the granular material (para. 89) for sampling the filling space without movement of the plunger in the cannula (para. 89) using a predetermined pressure (para. 12, 18, 24), while the plunger remains fixed (para .89) wherein movement of the sample container relative to the sampler is controlled such that pressing forces of the lower end of the cannula against the bottom surface of the sample container during introduction of a sample into the filling space of the cannula is adjusted and limited by the autosampler (para. 12, 18, and 24); grains of the granular material have an average grain size of between 10 µm and 500 µm (para. 105); a diameter of the cannula is selected to be between 0.4 and 2.0 mm (table after para. 86) such that adhesion forces of the grains of the granular material to one another and to an inner wall of the cannula are greater than the forces of gravity, such that granular material introduced into the cannula does not fall out, but can be dispensed only when a thrust of the cannula plunger is applied (Para. 168-173 describe the process shown in FIG. 51 by which the powder is compressed and then ejected by rod 54.); the predetermined pressure is set by means of a pressure limiter associated with the sampler or with the sample container (para. 12, 18, 24), the pressure limiter comprises a force meter (para. 12, 18, 24), which measures a pressing force executed on the lower end of the cannula, which force can be executed to introduce granular material into the filling space of the cannula (para. 12, 18, 24); and wherein the pressure limiter is a supplementary module to the autosampler (This is a statement as to how structures are classified and does not limit the structure of the apparatus.) the movable holding arm acts on the sampler such that the cannula performs an action pattern in the sample container being carried out in a force-feeding manner by which granular material is pressed upwards into the cannula up to a selectable filling height (FIG. 51 shows the action pattern.  The force-feeding manner is discussed in para. 12, 18, 24.  Para. 167 discusses the “fill height” by adjusting the plunger.).
LEMMO340 appears to show cross slides in FIG. 38, but the figure is not clear and is not discussed in the specification.  LEMMO340 only states that motorized and/or pneumatic motion control systems are known in para. 116 and 117.
CERRA however explicitly shows cross slides (arm 62 crossed with the arm that holds rails 64) in FIG. 1 as the movement mechanism for his automatic sampler.  With the sampler (tool engagement and drive device 50) being vertically movable and located on the end of a cross slide (FIG. 1; para. 61).
One skilled in the art at the time the application was effectively filed would be motivated to use the cross slides of CERRA as the motion control system mentioned in para. 116-117 of LEMMO340 because it provides the needed three dimensional motion control system required by the device of LEMMO340 (para. 116-117 of LEMMO).
Although the motion system 20 of LEMMO340 is capable of being moved repeatedly up and down so that it can used for repeatedly pushing, he does not explicitly disclose this motion in a single sampling operation.
LEMMO889 however does teach that “repetition of the barrel pushing process can be used to compact or compress the sampled powder 160, as needed or desired” (para. 120).  LEMMO889 also teaches force-feedback and constant pressure operation (para. 120) of his powder sampling device (abstract).  LEMMO889 also teaches that the pressure limiter comprises a coil spring having a longitudinal axis that is in alignment with a longitudinal axis of the cannula (Spring 34 in FIG. 3 compresses during pushing as taught in para. 121.).  LEMMO889 also teaches that the space 60 at the end of the cannula is adjustable for sampling different amounts of powder (para. 71, 76, 96).
One skilled in the art at the time the application was effectively filed would be motivated to use the pulsatory pushing of LEMMO889 with the force-feedback comprising the spring of LEMMO889 on the sampler of LEMMO340 because different powders behave differently and the repetition of pushing can “compact or compress the sampled powder 160 as needed or desired” (para. 120 of LEMMO889.)  Please note that LEMMO340 also teaches a spring (57 in FIGS. 3, 5) in the sampler but does not elaborate further.
Regarding claim 12:  LEMMO340 discloses:  vibrating or shaking the sample container (para. 10).
Regarding claim 13:  LEMMO340 discloses:  moving a slider (54A in FIGS. 3 and 5) that is engaged with the cannula plunger to move the plunger in the cannula between a lower position in which the cannula plunger reaches the lower end of the cannula and an upper portion which defines a selectable height of the filling space (para. 128, 167).
Regarding claim 14:  LEMMO340 discloses:  depressing the cannula plunger to push the granular material from within the filling space (step 6 in FIG. 51).
Regarding claim 15:  LEMMO340 discloses: the sampler is attached to a vertically displaceable holding arm (arrows in FIG. 1 denoting the motion control system 20.  Arm is best seen in FIG. 20.)
Regarding claim 18:  LEMMO340 discloses: the bottom surface of the sample container defines a recess (Para. 165 discloses many different vessels.  The vial 26 in FIG. 51 has a bottom surface that defines a recess.)
Regarding claim 19:  LEMMO340 discloses: the movable holding arm is configured to push the cannula in a vertical direction that coincides with an axis of the cannula (This movement is indicated by the arrows in FIG. 1 and shown in FIG. 51.).
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEMMO340, LEMMO889, BRASSARD, and CERRA in view of HOUZEGO (US Pub. 2007/0102058).
Regarding claim 26:  LEMMO340 does not specify small rapid jolts in his vibrating mechanism.
HOUZEGO however does teach small rapid jolts (tapping in para. 31) in his powder handling apparatus (abstract).
One skilled in the art at the time the application was effectively filed would be motivated to use the tapping of HOUZEGO to settle the powder of LEMMO340 because it gives a directional impulse to the powder to allow it to settle in the container (para. 31-33 of HOUZEGO).

Response to Amendment/Argument
The Applicant has argued (page 10-11 of the Response) that the plunger of the prior art moves when taking samples and therefore does not teach the added limitation of the plunger being in a fixed position during sampling.  This argument has been fully considered and is not persuasive.  LEMMO340 clearly teaches this embodiment in para. 89 which states (my emphasis):
The powder is sampled or aspirated into a tip, probe or corer of the system which also includes an inner controllably moveable plunger. In certain embodiments, the powder is sampled in a constant plunger displacement mode (e.g., known powder depth). In certain other embodiments, the powder is sampled in a constant plunger pressure mode pressure (e.g., powder height independent).

Therefore while LEMMO340 does teach a method of moving the plunger while sampling, he also clearly teaches sampling with constant plunger displacement and this versatility is mentioned several times as a feature of the invention (abstract, para. 8-9, 11, 23-25, 34, 89).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856